COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-105-CV
 
 
CENTER FOR NEUROLOGICAL                                              APPELLANTS
DISORDERS,
P.A. AND 
GREG WARD, M.D.                                                                              
 
                                                   V.
 
ROGER P. GEORGE AND                                                        APPELLEES
JULIET A. GEORGE                                                                              
 
                                              ------------
 
            FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellants Center for
Neurological Disorders, P.A. and Gregory A. Ward, M.D., appeal from the trial
court=s denial of their motions to dismiss with prejudice the claims of
Appellees Roger P. George and Juliet A. George. 
Appellants= motion to
dismiss had alleged that the Georges= expert report was not legally sufficient and did not meet the
statutory good faith requirement under Texas Civil Practices and Remedies Code
section 74.351.[2]
This court recently held that
we lacked jurisdiction over an interlocutory appeal of an order denying a
motion to dismiss based on the inadequacies of a section 74.351 expert report
because such an order is not appealable under Texas Civil Practice and Remedies
Code section 51.014 and no other statute gives us jurisdiction.[3]  We consequently gave notice to all parties to
this appeal that we might dismiss the appeal for want of jurisdiction unless
within ten days a response was filed with the court showing grounds for
continuing the appeal.[4]  On January 5, 2007, Appellants filed a
response.[5]
 
 
 
 




Appellants= response to our jurisdiction inquiry letter does not show grounds for
continuing the appeal.  Accordingly, we
follow our decision in Jain and dismiss this appeal for want of
jurisdiction.
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL B:   DAUPHINOT, GARDNER,
and MCCOY, JJ.
DELIVERED: 
January 25, 2007




[1]See Tex. R. App. P. 47.4.


[2]Tex. Civ. Prac. & Rem. Code Ann. '
74.351 (Vernon 2005).


[3]Jain
v. Stafford, No. 2-06-250-CV, 2006 WL 3627140, at *2 (Tex.
App.CFort
Worth Dec. 14, 2006, no pet. h.).


[4]See Tex. R. App. P. 42.3.


[5]Appellants also requested en banc
consideration of the issue; we are denying this request by separate order dated
the same day as this opinion.